DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the third line of claim 1, there is improper antecedent basis for “a wheelbarrow”, as a wheelbarrow is already recited in the second line of the claim. 

Claim 1 recites: “A powered wheelbarrow assembly for using an engine to propel a wheelbarrow”. Claim 1 later recites “a motor”. It is unclear whether or not the engine and motor are the same structure. 

Claim 10 is indefinite for the same reasons as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3,281,186) in view of Fielder (US 10,384,704).

Regarding claim 1, Davis teaches: A powered wheelbarrow assembly for using an engine to propel a wheelbarrow, said assembly comprising: 
a wheelbarrow including a frame and a bucket (56) being hingedly coupled to said frame (see hinge connection 62, 63), said frame including a lower section (including at least elements 11, 23) and an upper section (55) being oriented at an angle with said lower section, said upper section sloping downwardly between a rear end and a front end of said upper section (see the sloping of inclined bar 65 of the upper section, best shown in Fig. 2); 
a pair of front wheels (14), each of said front wheels being rotatably coupled to said frame wherein each of said front wheels is configured to roll on a support surface; 
a rear wheel (19), said rear wheel being pivotally coupled to said frame wherein said rear wheel is configured to roll on the support surface, said rear wheel being rotatable about a vertical axis for steering said wheelbarrow; 
a motor (18) being coupled to said frame, said motor being positioned on said lower section; 
a drive unit (including the various gears, axles, pulleys, chains, etc., best shown in Figs. 1-2,  which drive the front wheels) that  being movably coupled to said frame (the elements of the drive unit are permitted to move, i.e. rotate, relative to the frame), said drive unit being in mechanical communication between said motor and said front wheels such that said motor rotates said front wheels when said motor is engaged wherein said motor is configured to reduce the effort required to transport a load in said wheelbarrow; and 
a clutch (see idler pulley 31 and clutch controls described in column 1 line 70 through column 2 line 5) being movably coupled to said frame, said clutch being in mechanical communication with said drive unit (via the pulley 31), said clutch engaging said drive unit when said clutch is engaged thereby facilitating said motor to propel said wheelbarrow, said clutch disengaging said drive unit when said clutch is disengaged thereby inhibiting said motor from propelling said wheelbarrow.
Relevant elements are best shown by Davis in Figs. 1, 2. 
Davis teaches a rear wheel, rather than a pair of rear wheels as claimed. Fielder teaches: a pair of rear wheels (30; analogous to the rear wheel from Davis), each of said rear wheels being pivotally coupled to a frame wherein each of said rear wheels is configured to roll on the support surface, each of said rear wheels being rotatable about a vertical axis for steering said wheelbarrow. The pair of rear wheels is best shown by Fielder in Fig. 7.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide a pair of rear wheels (instead of one), as suggested by Fielder; the motivation being: for increased stability and for weight distribution.  

Regarding claim 2, the combination further teaches: wherein said upper section is curved upwardly (see the curve of latch element 64) adjacent to said front end to define a support for tipping said wheelbarrow, said lower section having a back end (at element 23) and a forward end (the front of element 11), said bucket having a lower side, said lower side being hingedly coupled to said upper section. Relevant elements are best shown by Davis in Fig. 2. 

Regarding claim 3, the combination further teaches: wherein said bucket is positionable in a stowed position (indicated by Davis with solid lines in Fig. 2) having said lower side resting on said upper section wherein said bucket is configured to carry cargo, said bucket being positionable in a tipped position (indicated by Davis in phantom in Fig. 2)  having said lower side being oriented at an angle with said upper section wherein said bucket is configured to dump the cargo.

Regarding claim 4, the combination further teaches: wherein said drive unit comprises a primary gear (35, or alternatively, 37) being rotatably coupled to said lower section of said frame, said primary gear being positioned (at least mechanically) between said motor and said front wheels, said primary gear including a reduction portion comprising a plurality of teeth. See Figs. 1, 2 from Davis. 

Regarding claim 5, the combination further teaches:  wherein said drive unit includes a belt (28) extending around an output shaft (at pulley 25) of said motor and said primary gear  (35) such that said motor rotates said primary gear when said motor is engaged. See Figs. 1, 2 from Davis.

Regarding claim 6, the combination further teaches:  wherein said drive unit includes a secondary gear (37) being rotatably coupled to said lower section of said frame, said secondary gear engaging said reduction portion of said primary gear such that said primary gear rotates said secondary gear, said secondary gear having a reduction portion comprising a chain sprocket.  See Figs. 1, 2 from Davis.

Regarding claim 7, the combination further teaches: said assembly includes an axle (15) extending between each of said front wheels; said drive unit includes a drive gear (39) being positioned around said axle; and said drive unit includes a chain extending around said reduction portion of said secondary gear and said drive gear such that said secondary gear rotates said drive gear for rotating said front wheels. See Figs. 1, 2 from Davis.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Fielder, as relied upon above, in further view of Peterson (US 2,262,903).

Regarding claim 8, the combination (specifically, Davis) further teaches: clutch controls “in a convenient position near the handle”, but the controls are not shown and the specific mechanism is not described. Peterson teaches a powered wheelbarrow assembly wherein a clutch comprises a lever (69) being pivotally coupled to said frame (the lever is pivotally coupled to frame element 9), said lever being positioned beneath said upper section (9) of said frame, said lever extending toward said rear end of said upper section wherein said lever is configured to be gripped by a user, said lever being positionable in an engaging position having said lever being lifted upwardly with respect to said upper section, said lever being positionable in a disengaging position having said lever being lowered downwardly with respect to said upper section. See Figs. 1 and 5, and column 4, lines 3-8. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the combination with clutch controls, as suggested by Peterson; the motivation being: for providing a mechanism by which the clutch mechanism can be conveniently controlled by an operator.   

Regarding claim 9, the combination further teaches: wherein said clutch comprises a pulley (31 from Davis) being coupled to said lever (69 from Peterson), said pulley engaging a belt (28 from Davis) of said drive unit, said pulley tightening said belt when said lever is positioned in said engaging position thereby reducing slippage of said belt thereby facilitating said motor to propel said wheelbarrow, said pulley loosening said belt when said lever is positioned in said disengaging position thereby increasing slippage of said belt thereby inhibiting said motor from propelling said wheelbarrow. See Figs. 1-2 and column 1 line 70 through column 2 line 14 from Davis. See Figs. 1 and 5, and column 4, lines 3-8 from Peterson. In the combination, the clutch mechanism, including pulley 31, from Davis is controlled via a lever assembly, according to the suggestion from Peterson. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3,281,186) in view of Fielder (US 10,384,704) and Peterson (US 2,262,903).

Regarding claim 10, Davis teaches: a powered wheelbarrow assembly for using an engine to propel a wheelbarrow, said assembly comprising: 
a wheelbarrow including a frame and a bucket (56) being hingedly coupled to said frame (see hinge connection 62, 63), said frame including a lower section (including at least elements 11, 23) and an upper section (55) being oriented at an angle with said lower section, said upper section sloping downwardly between a rear end and a front end of said upper section (see the sloping of inclined bar 65 of the upper section, best shown in Fig. 2), said upper section being curved upwardly (see the curve of latch element 64) adjacent to said front end to define a support for tipping said wheelbarrow, said lower section having a back end (at element 23) and a forward end (the front of element 11), said bucket having a lower side, said lower side being hingedly coupled (at least indirectly) to said upper section, said bucket being positionable in a stowed position (indicated by Davis with solid lines in Fig. 2) having said lower side resting on said upper section wherein said bucket is configured to carry cargo, said bucket being positionable in a tipped position (indicated by Davis in phantom in Fig. 2)  having said lower side being oriented at an angle with said upper section wherein said bucket is configured to dump the cargo; 
a pair of front wheels (14), each of said front wheels being rotatably coupled to said frame wherein each of said front wheels is configured to roll on a support surface, each of said front wheels being positioned adjacent to said front end of said lower section; 
an axle (15) extending between each of said front wheels; 
a rear wheel (19), said rear wheel being pivotally coupled to said frame wherein said rear wheel is configured to roll on the support surface, said rear wheels being rotatable about a vertical axis for steering said wheelbarrow, said rear wheel being positioned adjacent to said back end of said lower section;
 a motor (18) being coupled to said frame, said motor being positioned on said lower section; 
a drive unit (including the various gears, axles, pulleys, chains, etc., best shown in Figs. 1-2,  which drive the front wheels) being movably coupled to said frame (the elements of the drive unit are permitted to move, i.e. rotate, relative to the frame), said drive unit being in mechanical communication between said motor and said front wheels such that said motor rotates said front wheels when said motor is engaged wherein said motor is configured to reduce the effort required to transport a load in said wheelbarrow, said drive unit comprising: a primary gear (35) being rotatably coupled to said lower section of said frame, said primary gear being positioned (at least mechanically) between said motor and said front wheels, said primary gear including a reduction portion comprising a plurality of teeth; 
a belt (28) extending around an output shaft of said motor and said primary gear such that said motor rotates said primary gear when said motor is engaged; 
a secondary gear (37) being rotatably coupled to said lower section of said frame, said secondary gear engaging said reduction portion of said primary gear such that said primary gear rotates said secondary gear, said secondary gear having a reduction portion comprising a chain sprocket; 
a drive gear (39) being positioned around said axle; and a chain extending around said reduction portion of said secondary gear and said drive gear such that said secondary gear rotates said drive gear for rotating said front wheels; and 
a clutch (see idler pulley 31 and clutch controls described in column 1 line 70 through column 2 line 5) being movably coupled to said frame, said clutch being in mechanical communication with said drive unit (via the pulley 31), said clutch engaging said drive unit when said clutch is engaged thereby facilitating said motor to propel said wheelbarrow, said clutch disengaging said drive unit when said clutch is disengaged thereby inhibiting said motor from propelling said wheelbarrow.
Relevant elements are best shown by Davis in Figs. 1-2. 
Davis teaches a rear wheel, rather than a pair of rear wheels as claimed. Fielder teaches: a pair of rear wheels (30; analogous to those from Davis), each of said rear wheels being pivotally coupled to a frame wherein each of said rear wheels is configured to roll on the support surface, each of said rear wheels being rotatable about a vertical axis for steering said wheelbarrow, each of said rear wheels being positioned adjacent a back end of a lower section. The pair of rear wheels is best shown by Fielder in Fig. 7.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide a pair of rear wheels (instead of one), as suggested by Fielder; the motivation being: for increased stability and for weight distribution.  
Davis teaches clutch controls “in a convenient position near the handle”, but the controls are not shown and the specific mechanism is not described. Peterson teaches a powered wheelbarrow assembly wherein a clutch comprises a lever (69) being pivotally coupled to said frame (the lever is pivotally coupled to frame element 9), said lever being positioned beneath said upper section (9) of said frame, said lever extending toward said rear end of said upper section wherein said lever is configured to be gripped by a user, said lever being positionable in an engaging position having said lever being lifted upwardly with respect to said upper section, said lever being positionable in a disengaging position having said lever being lowered downwardly with respect to said upper section. See Figs. 1 and 5, and column 4, lines 3-8. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the combination with clutch controls, as suggested by Peterson; the motivation being: for providing a mechanism by which the clutch mechanism can be conveniently controlled by an operator.   
The combination further teaches: wherein said clutch comprises a pulley (31 from Davis) being coupled to said lever (69 from Peterson), said pulley engaging a belt (28 from Davis) of said drive unit, said pulley tightening said belt when said lever is positioned in said engaging position thereby reducing slippage of said belt thereby facilitating said motor to propel said wheelbarrow, said pulley loosening said belt when said lever is positioned in said disengaging position thereby increasing slippage of said belt thereby inhibiting said motor from propelling said wheelbarrow. See Figs. 1-2 and column 1 line 70 through column 2 line 14 from Davis. See Figs. 1 and 5, and column 4, lines 3-8 from Peterson. In the combination, the clutch mechanism, including pulley 31, from Davis is controlled via a lever assembly, according to the suggestion from Peterson. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art of record relates to wheelbarrows having tilting buckets, and wheelbarrows having drive units considered relevant to the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618